DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McPherson (US 2013/0345695).
Regarding claims 1-3, McPhearson discloses a device a power device (210, fig. 2B) with a connector for receiving electrosurgical energy from a generator (260a is electrically coupled to the generator 200a via energy delivery circuit 210a, paragraph [0060]), a rectifier coupled to the connector and configured to provide rectified energy based on the electrosurgical energy (260b, [0065]), an energy storage device for storing the rectified energy ([0067]) and a controller powered by the storage device for controlling an output bipolar energy (275, [0060], [0064]). The generator can output .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over McPhearson in view of Allen (US 2013/0178852).
Regarding claims 4 and 10, McPhearson does not disclose a switch for switching between a bipolar connector to the rectifier and a monopolar connector into the rectifier. However, generators which can generate both monopolar and bipolar energy are ubiquitous as each have well understood benefits under certain conditions. Further, using distinct connectors for monopolar and bipolar connectors is also well known. Allen, for example, discloses a device with monopolar and bipolar connectors (500, 510, fig. 1, [0066]) and a switch for switching between monopolar and bipolar modes ([0090]). Therefore, before the filing date of the application, it would have been obvious to one of ordinary skill in the art to provide the system of McPhearson with the ability to generate and apply both monopolar and bipolar signals, and a switch for switching between them, as taught by Allen to produce the predictable result of allowing a user to apply either bipolar or monopolar energy to tissue. Further, since the rectification 
Regarding claims 5-9, these are functional limitations. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. In this case the switch is configured to toggle between modes based on a user input which can occur for any reason. It is noted, for claims 6-9 at least, if the claim were to more specifically recite a controller or processor configured to operate the switch in the claimed manner, neither cited reference would read on these claims (see MPEP 2114(IV) for a discussion of computer implemented functions). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McPherson in view of Fischer (US 2008/0208185).
Regarding claim 11, McPherson does not disclose that the controller, which is electrically connected to the connector, determines a frequency or amplitude of the bipolar energy. However, it is well understood that various energy parameters are of .

Claims 12-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McPherson in view of Allen and Fischer.
Regarding claims 12-15, 18 and 20, McPherson discloses a method of controlling the providing of bipolar energy including receiving energy, rectifying energy, charging an energy storage device, powering a controller with the storage device and adjusting the bipolar energy to be different from that supplied to an output stage as discussed in the rejection of claim 1 above. McPherson does not disclose the use of monopolar energy or the step of detecting bipolar energy. Allen, as discussed above with respect to claim 4, discloses the use of monopolar and bipolar energy. Therefore, before the filing date of the application, it would have been obvious to one of ordinary skill in the art to provide the system of McPhearson with the ability to generate and apply both monopolar and bipolar signals as taught by Allen to produce the predictable result of allowing a user to apply either bipolar or monopolar energy to tissue. Further, since the rectification circuit in the power device of McPhearson is used to power the control circuit, it would have also been obvious to provide the device of McPhearson-Allen with the ability to switch either of the monopolar path or the bipolar path to be in communication with the .

 Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over McPherson, Allen and Fischer, further in view of Swanson (US 5,759,158).
Regarding claim 19, the method of McPherson-Allen-Fischer does not include the step of using a step-down to decrease monopolar energy. However, the use of various types of transformers, including step-down and isolation transformers, are very common in the art. Swanson, for example, discloses a transformer that operates both as an isolation device and a step-down for creating a desired energy amplitude for ablating tissue (col. 15 lines 18-29). Therefore, before the filing date of the application, it would have been obvious to provide the method of McPherson-Allen-Fischer with the step of using any commonly known electronic components, including a step-down/isolation transformer as taught by 

Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art demonstrates an awareness of the capacity to “skim” energy from an ablation source to power various auxiliary electronics (as illustrated by McPherson). However, the prior art does not teach or suggest a method of controlling the providing of bipolar energy including the steps recited in claims 12, 13, 14 and 15, further including steps related switching between bipolar and monopolar energy as recited in claims 16 and 17.
 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794